Title: To John Adams from Philip Mazzei, 17 June 1786
From: Mazzei, Philip
To: Adams, John


     
      Dear Sir,
      Paris 17. June 1786.
     
     I received in due time, from the Count of Sarcefield, the letter you honored me with, dated 20. ulto. According to your obliging direction, I have perused Hutchinson’s compilation, which the Count had of you & has been so good as to lend me. I have likewise perused Douglass’s, which I have borrowed of Mr. Jefferson. I cannot find in any one of them, that “les sauvages devoient être dépouillés de toutes les terres qu’ils ne cultiveroient pas” as Raynal says p. 449; nor what he says p. 461. about children “On immole des enfans de dix ans.” The injurious resolution, against the Indians, was taken by the People, according to him, in the year 1630; & the horrible sentence, against children 10. years old, was executed at the time when witchcraft was in fashion.
     A gentleman from Boston (Mr. Appleton) promised me to read with attention, in Raynal, the history of New-England, & to send me his observations, to help me in my confutation of his errors. Your time is precious, I Know, & I would not presume to desire of you to take any part of it from more important objects; but I hope that, without the least hindrance to them, you can & will please (whenever you see Mr. Appleton) desire of him in my name to performe his promise, as also to desire our good, noble, & worthy Friend Col. Smith, to send me his observations, on the same Author, abt. New-York & New-Jersey. I would be very glad to be informed of the truth or falsity of the 2. above-mentioned facts. I beg you will excuse the liberty I take of troubling you, Sir; that you will please to present my most respectful & sincere compliments to your most valuable Lady, & that will ever believe me a true wellwisher of your good Family, & most sincerely & respectfully, / Dear Sir, / Your Excellency’s most Humble, / & most Obedient Servant,
     
      Philip Mazzei
     
    